CHIEF-JUSTICE LEWIS
delivered the opinion oe tiie court:
By section 2 of an act to amend an act to amend and revise the charter of the city of Mayfield, approved April 2, 1890, it was provided the city judge should be *419allowed by the board of councilmen a reasonable salary ; also fees and per cents, as then allowed by the city charter.
But by an act approved March 31, 1892, it was provided that so much of the above recited act as authorized and provided for the payment of salaries to the city judge, city marshal and city attorney should be repealed, provided the right of said officers to receive fees and per cents., authorized by the act of April 2, 1892, should not be affected but continue.
Appellee, Stephen Elmore, brought this action to recover of appellant, city of Mayfield, the sum of $500 claimed as his salary as city judge for the term of one year, beginning the last Monday in May, 1892, said amount having been fixed by the city council as the annual salary of the city judge in pursuance of the act of April 2, 1890; but as he was not elected city judge until April, 1892, he has no right to the salary, sued for or any other compensation besides fees and per cents, if the act of March 31, 1892, was valid, and whether it was depends upon the proper meaning of section 166 of the Constitution as follows:' “All acts of incorporation of cities and towns heretofore granted, and all amendments thereto except as provided in section 167, shall continue in force under this Constitution, and all city and police courts established in any city or town shall remain with their present powers and jurisdiction until such time as the General Assembly shall provide by general laws for the government of towns and cities, and the officers and courts thereof, but not *420longer than four years from and after the 1st day of January, 1891, within which time the General Assembly shall provide by general laws for the government of towns and cities and the officers and courts thereof as provided in the Constitution.”
It is not at all certain that according to even the .strict letter of that section the Legislature was inhibited from amending existing acts of incorporation of cities and towns during the period of four years from January 1,1891, or at least during the period from that date up to the enactment of a general law governing cities, and towns as required by section 156 of the Constitution. But looking to the real purpose and reason of section 166 we are satisfied it was not intended to prohibit the enactment during that period of proper .and necessary, or what the Legislature in its wisdom might deem proper and necessary, amendments to existing acts of incorporation; for such restriction was not necessary to the accomplishment of the purpose in view, which was ultimate substitution of the plan of governing cities and towns by a general and consistent system of laws in place of a series of special and local acts, but on the contrary would have probably embarrassed and done injury to particular cities and towns without any reason or necessity by thus preventing needed legislation.
In our opinion the act of March 81, 1892, was valid and effectual to repeal the act of 1890, and render nugatory ordinance of the city council fixing the salaries of the city judge and other officers of the city of Mayfield, *421añd as a consequence appellee is not entitled to the salary sued for.
Wherefore, the judgment is reversed and cause remanded for the dismissal of his action.